ACCEPTED
                                                                                          01-14-00936-cv
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    6/2/2015 11:12:37 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                  No. 01-14-00936-CV

                                                                        FILED IN
                                                                 1st COURT OF APPEALS
                            IN THE COURT OF APPEALS                  HOUSTON, TEXAS
                                                                 6/2/2015 11:12:37 AM
                         FOR THE FIRST DISTRICT OF TEXAS         CHRISTOPHER A. PRINE
                                HOUSTON, TEXAS                           Clerk




                          JOEL D. MALLORY, JR.,
                                      Appellant
                                   v.
               WEST BELLFORT PROPERTY OWNERS ASSOCIATION
                                      Appellee



   MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF



TO THE HONORABLE COURT OF APPEALS:

         Comes now, Appellee West Bellfort Property Owners Association

(“WBPOA”), files this Motion for Extension of Time to File Appellee’s Brief

pursuant to Texas Rule of Appellate Procedure 10.5(b) and in support thereof

would show the following:

         1.       WBPOA’s deadline for filing its appellate brief was Wednesday, May

27, 2015.




05267.207 / 1753033.1
         2.       WBPOA seeks a 30 day extension of time in which to file its

responsive brief, such that the brief would be due on Friday, June 26, 2015. This is

WBPOA’s first request for an extension of time in which to file its brief.

         3.       Filed contemporaneously with this motion is Appellee’s Motion to

Dismiss for Want of Jurisdiction which Appellee contends is dispositive of this

appeal. This Court ordered Mallory to provide a response to its March 17, 2015

correspondence regarding Mallory’s untimely filing of the Notice of Appeal.

Mallory failed to provide any response to this Court’s inquiry by the Court’s

deadline of March 31, 2015. As such, it was unclear to Appellee whether the

appeal was to proceed as a result of the jurisdictional issue.

         4.       WBPOA requests that the Court grant it a thirty (30) day extension of

time to file its responsive brief in order to provide the Court time to address the

jurisdictional issue prior to Appellee expending the attorney’s fees and costs

associated with filing and preparing an appellate brief.

         5.       This request for an extension of time is not sought to cause delay or

prejudice, but only so that justice may be done.

         WHEREFORE, Appellee respectfully requests that this Court grant its

Motion for Extension of Time to File Appellee’s Brief        and allow it an additional

thirty (30) days in which to file its brief, and for such other and further relief to

which it may be justly entitled.

                                             2
05267.207 / 1753033.1
                        Respectfully submitted,


                        LECLAIRRYAN

                             /s/ Leslee N. Haas
                        By:_________________________________
                          JAMES J. McCONN, JR.
                          State Bar No. 13439700
                          LESLEE N. HAAS
                          State Bar No. 24041031
                          1233 West Loop South, Suite 1000
                          Houston, Texas 77027
                          Direct Line: 713-752-8304 (McConn)
                          Direct Line: 713-752-8394 (Haas)
                          Facsimile : 713-650-0027
                          E-Mail: james.mcconn@leclairryan.com
                          E-Mail: leslee.haas@leclairryan.com

                        ATTORNEYS FOR APPELLEE, WEST
                        BELLFORT PROPERTY OWNERS
                        ASSOCIATION




                          3
05267.207 / 1753033.1
                          CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the above and foregoing
instrument has been served upon all known Counsel Record on this the 2nd day of
June 2015.

         Joel D. Mallory, Jr.                Via E-Serve & E-Mail & Facsimile
         P. O. Box 301035
         Houston Texas 77230
         Appellant Pro Se

         Brandi J. Croffie                   Via E-Serve & E-Mail
         Hoover Slovacek, LLP
         5847 San Felipe, Suite 2200
         Houston Texas 77057
         Counsel for Appellee
         West Bellfort Property Owners Association

                                      /s/ Leslee N. Haas
                                      ____________________________________
                                      LESLEE N. HAAS

                        CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
made a reasonable attempt to confer with Appellant Joel Mallory by telephone on
June 2, 2015. As of the time of filing this motion, no response was received. As
such, it is assumed that Appellant is opposed to this motion.

                                      /s/ Leslee N. Haas

                                      LESLEE N. HAAS




                                         4
05267.207 / 1753033.1